Title: To James Madison from Rufus King, 12 January 1802
From: King, Rufus
To: Madison, James


Private
Dear Sir,
London January 12. 1802
From the month of May till September or October, including what is here called the long vacation, very little Business can be done in London; it being the custom of almost all official Characters to pass the summer in the Country, and to visit London as seldom as they can.
I am not aware that anything very pressing will, in the course of the summer, especially if the Peace be definitively settled, be likely to require my Services: and I should like, if I could do so without interfering with my official Duties, to employ the time in seeing a little of France and some parts of the neighbouring Countries. This I should not think of doing, if my visit at Washington shall be thought advantageous, nor in any event without the permission of the President. With sincere Esteem, &ca.
R. K
 

   Letterbook copy (NHi: Rufus King Papers, vol. 55).

